DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-15 are pending and have been examined, where claims 1-6 and 8-15 is/are rejected, claim 7 is/are objected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-15 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: analyze the first image data to determine I) a type of anatomical structure and II) the view of the anatomical structure provided by the schematic representation, based on one or more image features in the first image data, the view being characterized as a geometrically-defined perspective at which the anatomical structure as shown in the schematic representation; via the input interface, access second image data being volumetric image data acquired of a patient, the second image data comprising the type of anatomical structure” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of medical image analysis, which recite additional 
V.	The PCT application, PCT/EP2019/054506, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim(s) 1-15 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-4 and 12-15 are rejected under 35 U.S.C. 102(a2) as being anticipated by Reicher (US 20190188852).

Regarding claim 1, Reicher discloses a system for display of medical image data, comprising: 
an input interface for accessing first image data comprising a schematic representation of an anatomical structure, the schematic representation providing a particular view of the anatomical structure (see figure 1, 115 is the user interface, and figure 9, shows a schematic representation of an anatomical structure at a particular view);
a memory (see paragraph 25, RAM is included) comprising instruction data representing a set of instructions; a processor configured to communicate with the input interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor (see figure 1, 130), cause the processor to:
analyze the first image data to determine a type of anatomical structure (see paragraph 38, anatomically segmenting the medical image to determine a plurality of anatomical structures represented in the medical image, at block 210) and 
the view of the anatomical structure provided by the schematic representation, based on one or more image features in the first image data, the view being characterized as a geometrically-defined perspective at which the anatomical structure shown in the schematic representation (see figure 5, feature points are extracted from the left shoulder, the images is geometrically-defined at side of the individual):

    PNG
    media_image1.png
    200
    548
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    122
    107
    media_image2.png
    Greyscale

via the input interface, access second image data being volumetric image data acquired of a patient, the second image data comprising the type of anatomical structure (see paragraph 62, figure 8, within the graphical user interface the user can not only see a thumbnail representation of the exams that were done in the time range, can see the predicted volumetric SAP for any dates or date range selected, second image is accessed are dated archived image); and
generate an output image showing the anatomical structure in the second image data in accordance with said geometrically-defined perspective (see figure 8, below):

    PNG
    media_image3.png
    129
    796
    media_image3.png
    Greyscale
.

Regarding claim 2, Reicher discloses the system according to claim 1, wherein the schematic representation of the anatomical structure comprises an annotation, and wherein the set of instructions cause the processor to:
detect an anatomical location of the annotation in the schematic representation of the anatomical structure (see paragraph 38, anatomically segmenting the medical image to determine a plurality of anatomical structures represented in the medical image, at block 210); 

Regarding claim 3, Reicher discloses the system according to claim 1, wherein the set of instructions cause the processor to determine the type of anatomical structure and/or the view of the anatomical structure by:
via the input interface, accessing a database comprising 
image data of a set of schematic representations of anatomical structures (paragraph 33, similarly, there might be another knowledge base that determines how each normal structure should look when depicted in a simulated photograph) and 
metadata indicating for each schematic representation the type of anatomical structure and/or the view of the anatomical structure provided by the respective schematic representation (see paragraph 40, the anatomical identification engine 146 may use metadata associated with the received medical image or analysis of the images themselves, such as data regarding the imaging modality 110 and the imaging procedure and technique used); and
comparing the first image data to the image data of each, or a subset of the set of schematic representations (see paragraph 12, compare the degree of confidence to a 

Regarding claim 4, Reicher discloses the system according to claim 3, wherein said comparing comprises: registering the first image data to the image data of each, or the subset of the set of schematic representations (see paragraph 41, register the medical image with other images), and determining a correspondence of said registered image data (see paragraph 41, the electronic processor 130 may register cross-sectional medical images obtained from the same patient at different times, with the same or different imaging modalities).

Regarding claim 12. Reicher discloses the system according to any one of claims 1, wherein the second image data comprises a time-series of images representing an anatomical cycle of the anatomical structure, wherein set of instructions cause the processor to: determine which part of the anatomical cycle is shown by the view of the anatomical structure in the schematic representation (see figure 5, below, 7/30 to 10/31 is one cycle); and 

    PNG
    media_image4.png
    82
    547
    media_image4.png
    Greyscale

generate the output image to show the anatomical structure in the second image data in accordance with said determined part of the anatomical cycle (see figure 8 below):

    PNG
    media_image5.png
    254
    576
    media_image5.png
    Greyscale
.
Regarding claim 13, Reicher discloses a workstation or imaging apparatus comprising the system according to any one of claims 1 (see figure 1).

Regarding claims 14 and 15 see the rationale and rejection for claim 1. In addition see paragraph 11.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reicher (US 20190188852) in view of Barral (US 20180065248).


Barral discloses the system according to claim 1, wherein the set of instructions cause the processor to determine the type of anatomical structure and/or the view of the anatomical structure provided by the schematic representation by applying an image classification technique to the first image data (see paragraph 41, the current operation in the medical procedure is a dissection operation, as identified by the classifiers of the selected/configured ML medical procedure model, an insert 604 can be displayed 606 based on the current operation to inform the surgeon what anatomical structures should be within the surgeon's field of view). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include classification of anatomical structures in order to extract details from said structure for improving image recognition.

Regarding claim 6, Barral discloses the system according to claim 5, wherein the image classification technique is based on machine learning (see paragraph 41, s identified by the classifiers of the selected/configured ML medical procedure model).

3.	Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reicher (US 20190188852) in view of Ishikawa (US 20120184845).


the system according to claim 1, wherein the first image data comprises an image-based code indicative of the type of anatomical part and/or the view of the anatomical structure provided by the schematic representation, wherein the set of instructions cause the processor to analyze the first image data to identify the image-based code (see figure 5, the aligned image is encoded globally and locally using local binary patterns, see “texture features” and “shape features”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include image encoding in order to reveal features at local and global areas for improving image recognition.

Regarding claim 9, Ishikawa discloses the system according to any one of claims 1, wherein the set of instructions cause the processor to further characterize the view as a type of view provided by the schematic representation, such as a cross-sectional or exterior view, and to generate the output image in accordance with the type of view (see figure 2, each slice of the OCT is a cross section of the volume image):

    PNG
    media_image6.png
    564
    1213
    media_image6.png
    Greyscale
.
See the motivation for claim 8.

Regarding claim 10, Reicher discloses the system according to claim 1, wherein the set of instructions cause the processor to generate the output image using at least one: multi-planar reformatting, intensity projection and volume rendering (see figure 2 volume image above).

4.	Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reicher (US 20190188852) in view of Buisseret (US 20130336553).

Regarding claim 11, Reicher discloses all the limitations of claim 1, but is silent in disclosing the system according to anyone of claims 1, wherein the set of instructions cause the processor to: via the input interface, access model data defining a segmentation model for segmenting the type of anatomical structure, the segmentation model comprising a set of anatomical landmarks; apply the segmentation model to the second image data, thereby obtaining a patient-adapted segmentation model comprising a patient-adapted set of anatomical 
Buisseret discloses the system according to anyone of claims 1, wherein the set of instructions cause the processor to: 
via the input interface, access model data defining a segmentation model for segmenting the type of anatomical structure, the segmentation model comprising a set of anatomical landmarks (see figure 1, shows the computer terminal being the input interface, 46 being the model being segmented); 
apply the segmentation model to the second image data, thereby obtaining a patient-adapted segmentation model comprising a patient-adapted set of anatomical landmarks (see figure 2, 220 identifying features characteristic to a populated, the accessed image is read as the second image, 222 segmentation algorithm is performed on the accessed image); and
determine the view to be shown of the anatomical structure in the output image based on the patient-adapted set of anatomical landmarks (see figure 2, 250 identifying landmarks which corresponds to the anatomical model, figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include segmentation in order to extract disease portion of the anatomical areas in order to reveal more details for improving image recognition.

[4]	Claim Objections
7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 7, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): the system according to claim 6, wherein the image classification technique is trained to identify a view provided by the schematic representation by: accessing a 3D model of the type of anatomical structure, such as a segmentation model for segmenting the type of anatomical structure; generating projections of the 3D model from different viewpoints, thereby obtaining a set of 2D images; using the 2D images and data characterizing the different viewpoints as training input to the image classification technique; in combination with the rest of the limitations of claims 1, 5 and 6.

Buisseret discloses accessing a 3D model of the type of anatomical structure, such as a segmentation model for segmenting the type of anatomical structure (see figure 2, 220 identifying features characteristic to a populated, the accessed image is read as the second image, 222 segmentation algorithm is performed on the accessed image), but is silent in disclosing generating projections of the 3D model from different viewpoints, thereby obtaining a set of 2D images; using the 2D images and data characterizing the different viewpoints as training input to the image classification technique.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 2/4/22